Filed 7/18/16 P. v. Everett CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B262099

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YAO84595)
         v.

RONALD EVERETT JR.,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Scott T. Millington, Judge. Affirmed.
         Melissa Hill, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                             ____________________
       Ronald Everett Jr., along with two confederates, John Ross Craig and Trevon
Deshawn Tresvant, was charged in an information with five counts of kidnapping for the
purpose of robbery (Pen. Code, § 208, subd. (b)(1)),1 one count of attempted robbery
(§§ 211, 664) and seven counts of second degree robbery (§ 211). The information
specially alleged as to all 13 counts that a principal had personally used a firearm in
committing the offenses (§ 12022.53, subds. (b) & (e)(1)) and that each offense was
committed to benefit a criminal street gang (§ 186.22, subd. (b)(1)(C)). The information
also specially alleged that Everett had suffered one prior serious or violent felony
conviction within the meaning of the three strikes law (§§ 667, subds. (b)-(i), 1170.12)
and section 667, subdivision (a)(1), and had served one prior prison term for a felony
(§ 667.5, subd. (b)). Everett pleaded not guilty to the charges and denied the special
allegations.
       On January 15, 2015 Everett agreed, orally and in writing, to plead no contest to
two counts of second degree robbery and to admit the firearm-use allegations as to both
counts, as well as the prior conviction allegations.2 At the time he entered his plea,
Everett was advised of his constitutional rights and the nature and consequences of the
plea, which he stated he understood. Everett’s counsel joined in the waivers of his
constitutional rights. The trial court expressly found Everett’s waivers, plea and
admissions were voluntary, knowing and intelligent. The court sentenced Everett in
accordance with the negotiated plea agreement to an aggregate state prison term of
23 years, consisting of consecutive terms of six years (the three-year middle term doubled
under the three strikes law) and two years (one-third the middle term doubled) for the two
counts of robbery, plus 10 years for one of the firearm-use enhancements and five years
for the prior serious felony enhancement. The court awarded presentence custody credit
of 1,088 days and ordered Everett to pay statutory fines, fees and assessments. The



1
       Statutory references are to this code.
2
       Everett’s codefendants entered into similar plea agreements.

                                                2
remaining counts and special allegations were dismissed pursuant to the negotiated
agreement.3
       On January 27, 2015 Everett filed a notice of appeal from the “judgment entered
following a plea of conviction.” Everett did not request a certificate of probable cause.
On March 6, 2015 Everett filed an amended notice of appeal in which he checked the
preprinted boxes indicating his appeal was based on “the sentence or other matters
occurring after the plea” and “the denial of a motion to suppress evidence under Penal
Code section 1538.5.” Everett did not obtain a certificate of probable cause.
       We appointed counsel to represent Everett on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised.
       On October 14, 2015 we advised Everett he had 30 days within which to
personally submit any contentions or issues he wished us to consider. After granting
Everett two extensions of time, on January 13, 2016 we received a partially typed,
partially handwritten 13-page supplemental brief with multiple attachments that
presented three issues. First, Everett argues his admission of the section 12022.53
firearm-use enhancements was not voluntary, knowing and intelligent and his trial
attorney provided ineffective assistance because Everett was not advised a principal who
had not personally used a firearm was not subject to the enhancement pursuant to section
12022.53, subdivision (e)(1), unless it was pleaded and proved the subject offense had
been committed to benefit a criminal street gang. Here, the gang allegations were
dismissed under the negotiated plea agreement. Second, Everett argues the prosecutor
failed to disclose videotape evidence to the defense as required by Brady v. Maryland
(1963) 373 U.S. 83 [83 S.Ct. 1194, 10 L.Ed.2d 215]. Finally, Everett asserts trial counsel

3
       The negotiated plea agreement contemplated imposition of a single 10-year
firearm use enhancement under section 12022.53, subdivision (b), although Everett
admitted personal use of a firearm in the commission of both robbery counts as to which
he had pleaded no contest. This aspect of the plea agreement and sentence appears to
violate section 12022.53, subdivision (h), which provides, “Notwithstanding Section
1385 or any other provision of law, the court shall not strike an allegation under this
section or a finding bringing a person within the provisions of this section.”

                                             3
was constitutionally ineffective in failing to file a motion to contest portions of the
probation officer’s report.4
       Everett’s claims lack merit. As to his first argument, although the information
specially alleged Everett and his two codefendants were liable as principals under
section 12022.53, subdivisions (b) and (e)(1), which requires pleading and proof the
underlying offense was gang-related, as part of his plea agreement Everett admitted he
had personally used a firearm within the meaning of section 12022.53, subdivision (b).
Imposition of the 10-year enhancement was entirely proper based on that admission even
though the court dismissed the criminal street gang allegations as part of the parties’ plea
agreement.
       Neither of Everett’s other two arguments is cognizable on appeal. A criminal
defendant who appeals following a plea of no contest or guilty without obtaining a
certificate of probable cause can only challenge the denial of a motion to suppress
evidence or raise grounds arising after the entry of the plea that do not affect the plea’s
validity. (Cal. Rules of Court, rule 8.304(b)(1).) To the extent Everett is challenging the
validity of his plea (because of the purported Brady violation) and the sentence imposed
as part of that plea (because of errors in the probation report), his appeal is inoperative.
Furthermore, Everett did not file a motion to suppress evidence; and the record fails to
demonstrate defense counsel provided ineffective assistance for any of the reasons
asserted in Everett’s supplemental brief. (Strickland v. Washington (1984) 466 U.S. 668,
686 [104 S.Ct. 2052, 80 L.Ed.2d 674].) With respect to other potential sentencing or
post-plea issues that do not in substance challenge the validity of the plea itself, we have
examined the record and are satisfied Everett’s appellate attorney has fully complied with
the responsibilities of counsel and no arguable issue exists. (Smith v. Robbins (2000)




4      On January 12, 2016 Everett filed a petition for writ of habeas corpus asserting
ineffective assistance of counsel on grounds different from those asserted in his
supplemental brief. We issued an order to show case on April 27, 2016 in that
proceeding. (In re Ronald Everett Jr., B269458.)

                                              4
528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly (2006)
40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)
                                  DISPOSITION
      The judgment is affirmed.




                                              PERLUSS, P. J.

      We concur:



             ZELON, J.



             SEGAL, J.




                                          5